Case 1:20-cv-09586-LAK Document 65 Filed 05/13/21 Page 1 of 2

BEN 3B. RUBINOWITZ RUBINOWITZ

ANTHONY Ht. CAIR GAIR GAIR |stoom
Te EN CON ASON HERSHENHORN

DIANA M. A. CARNEMOLLA*

 

PETER J. SAGHIR
MARIO C, ADIMEY*

Counselors at Law New Jersey Office
CHRISTOPHER J. DONADIO*
santa L book mp. ID 80 Pine Street, 34TH FLoor Ong GATEWAY CENTER, STE. 2600
RACHEL 1. JACOBS New Yorx, NY 10005 “Te onawoen
JAMES “3 RUBINOWITZ Tax: 212-943-1090 FAX: 973-622-8160

Fax: 212-425-7513

MICHELLE L. LEVINE

ROBERT PD. SUNSHINE, MD, FAC.

May 13, 2021

BY ELECTRONIC FILING
Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1.20-cv-09586 (LAK)

Dear Judge Kaplan:

As the Court knows, we are the attomeys for plaintiffs, Anthony Rapp and C.D. in the
above-entitled action. On May 3, 2021, this Court denied the motion by plaintiff, C.D., to
proceed anonymously and ordered plaintiff to file an amended complaint containing his name
within ten days of Your Honor’s Order.

As we had previously informed the Court, C.D. believes he is unable to withstand the
scrutiny and intrusion into his life if his identity is revealed in this matter. Indeed, even this
Court’s decision itself on this issue has prompted multiple news reports in all forms of media,
both nationally and internationally. The sudden unwanted attention that revelation of his identity
will cause is simply too much for him to bear. Accordingly, at the instruction of our client, we
will not be filing an amended complaint in his name.

www.gairgair.com * MEMBER OF N.Y. & NJ. BARS
Case 1:20-cv-09586-LAK Document 65 Filed 05/13/21 Page 2 of 2

RUBINOWITZ

GAIR GAIJR |stoom
CONASON |HERSHENHORN

STEIGMAN & MACKAUF

 

We have communicated this to defense counsel, and we anticipate that under the
circumstances defendant Spacey will move to dismiss so much of the action as it pertains to C.D.
In the interests of judicial economy, we are amenable to such an order being granted without the
formality of a written motion.

Under the circumstances, however, we do intend to request, pursuant to Rule 21 of the
Federal Rules of Civil Procedure, that C.D.’s action be severed from Mr. Rapp’s. If such
severance is granted, we further intend to request a stay of Mr. Rapp’s action pending an appeal
in C.D.’s action. We understand that defendant does not agree with either of our requests.

Accordingly, we respectfully request a conference with the Court so that we may discuss
next steps moving forward with this action.

Thank you for your consideration of these issues.
Very truly yours,

GAIR, GAIR, CONASON, RUBINOWITZ, BLOOM,
HERSHENHORN, STEIGMAN & MACKAUF

(Whe

Richard M. Steigman

Wd.

Peter J. —-
